 76DECISIONSOF NATIONAL LABOR RELATIONS BOARDHOUSTON LIGHTING & POWER COMPANYandLOCAL 968, INTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN &HELP-ERS OF AMERICA,AFL,PETITIONER.Case No. 39-RC-44.5.July8,1950Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Clifford W. Potter, hearingofficer.The hearing officer's rulings made at the hearingare freefrom prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to representcertain em-ployees of the Employer?3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner requests a unit, as amended at the hearing, of alllaborers in the transmission and distribution department of the Em-ployer'sHouston,Texas, electric light and power plant. TheEmployer and the Intervenor contend that the only appropriate unitis a plant-wide unit including laborers with the production,mainte-nance, and operating employees.The Intervenor has been the col-lective bargaining representative of the major portion of the employeesin the plant for the past 30 years.Throughout the entirebargaininghistory, however, employees classified as laborers have been excludedfrom the unit 2 The Intervenor would now add the laborers andcertain other excluded classifications to the unit.There are about 110 to 125 laborers employed at the plant of whomapproximately 62 to 75 are assigned to the sections making up thetransmission and distribution department.Other laborers are as-signed to the Employer's power department, transportation depart-ment, and stores department.The laborers, no matter whatILocal 66,International Brotherhood of ElectricalWorkers, AFL,herein termed theIntervenor,was granted intervention in this proceeding upon showing of an interest inthe representation of these employees.2 The present unit has been enlarged throughout this period and now includes all pro-duction, maintenance,and operating employees excluding plant protection employees,super-visors as defined in the Act, professional employees (including nurses),office and clericalemployees,janitors,metes readers, laborers,time and material men, and warehouse clerksand helpers100 NLRB No. 16 HOUSTON LIGHTING & POWER COMPANY77department they are assigned to, perform common labor not requir-ing the use of any particular skill and including such duties asdigging trenches and manholes and unskilled repair work.Theyare hourly paid, while the remainder of the employees are paid bythe month, and do not attain permanent employee status required forsome fringe benefits such as pensions, vacations, and bonuses, untilthey have been employed for a year.Other employees attain perma-nent status after employment for 6 months.The record also showsthat the laborers are not eligible for transfer or promotion to higherclassifications.All the Employer's laborers have the same workingconditions, pay scale, and general type of work.Moreover, thereappears to be extensive interchange between laborers in the trans-mission and distribution department and laborers in the other de-partments of the Employer.Upon the entire record the Board rejects the Petitioner's primaryrequest for a unit limited to those laborers assigned to the Employer'stransmission and distribution department in view of the communityof,interests, conditions of employment, and duties existing among allemployees of this classification at the plant.'The Intervenor has requested that the Board direct an electionamong all the Employer's laborers, warehouse clerks and helpers, timeand material men, and truck drivers in the stores department to deter-mine whether or not these employees desire to be included in theplant-wide unit from which they are now excluded 4The Employerconcurred in this request and the Petitioner stated as an alternativeposition that it wished to appear on the ballot if such an election weredirected.The record shows that the Employer's laborers, warehouse clerksand helpers, time and material men, and the truck drivers in the storesdepartment have duties, interests, and conditions of employment incommon with the employees in the unit now represented by the Inter-venor.As such, they might appropriately be included in that largerunit.On the other hand, these employees constitute a residual groupunrepresented in the past by the Intervenor and with some distin-guishing employment conditions, particularly in the case of thelaborers as noted above.Accordingly, we shall direct an electionamong all laborers, warehouse clerks and helpers, time and materialmen, and truck drivers in the stores department of the Employer'sHouston, Texas, electric light and power plant excluding supervisorsas defined in the amended Act, and all other employees. If a majority3The Petitioner made an alternative request that the Board find a unit of all theEmployer's laborers appropriateThe Petitioner's showing of interest is insufficient tosustain a petition for this larger unit, however,and no other union requests such a unit.*The existing unit was set forth in a consent election held in August 1951, at whichtime the employees now sought by the Intervenor were excluded from the unit upon theurging of the Employer. 78DECISIONSOF NATIONALLABOR RELATIONS BOARDvote for Local 66, International Brotherhood of Electrical Workers,AFL, they will be taken to have indicated their desire to be includedin the unit now represented by Local 66, International Brotherhoodof ElectricalWorkers, AFL, and the Regional Director conductingthe election directed herein is instructed to issue a certification ofresults of election to such effect. In the event a majority vote forLocal 968, International Brotherhood of Teamsters, Chauffeurs, Ware-housemen & Helpers of America, AFL, they will be taken to haveindicated their desire to constitute a separate appropriate unit and theRegional Director is instructed to issue a certification of representa-tives to Local 968, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen & Helpers of America, AFL, for such unit r,[Text of Direction of Election omitted from publication in thisvolume.]6 The Intervenor and the Employer contend the Petitioner should not be allowed toappear on the ballot in the election directed among the residual group.We find no meritto this contention.The Board has in certain circumstances allowed such residual groupsto constitute separate appropriate units.We do not believe the purposes of the Actwould be effectuated in this situation by denying the employees the right to choose betweenthe two representatives.Cf.Jordan Marsh Company,85 NLRB 1503.TRANSFILM, INCORPORATEDandNATIONAL ASSOCIATION OF BROADCASTENGINEERS & TECHNICIANS,CIO,"PETITIONER.CaseNo.2i-RC-3517.July 8,1952Decision and Direction of ElectionsUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Lloyd S. Greenidge, hearingofficer 2The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to representcertain em-ployees of the Employer.iHerein called NABET.2 InternationalPhotographers,Local No. 644,herein called Local 644, Motion PictureStudioMechanics Local No. 52,herein called Local 52, andMake-Up Artistsand HairStylistsUnion, Local No. 798, herein called Local 798-all affiliatedwithInternationalAlliance of TheatricalStage Employees and Moving Picture Machine Operators of UnitedStates and Canada,AFL, hereincalled IATSE-were permitted to Intervene on the basisof their showingof interest.The hearing officer referredto the Board the Intervenors'motion to strike the testi-monyof John J. Wingerter,a witness called on behalf ofNABET,who became Ill duringthe courseof the hearingand could not return for cross-examination.We find merit inthiscontention and hereby grant the Intervenors'motion.100 NLRB No. 11.